 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT TACOMA

 6      JANA S.,
                                                         Case No. 2:18-CV-01701-TLF
 7                             Plaintiff,
            v.                                           ORDER REVERSING AND
 8                                                       REMANDING DEFENDANT’S
        COMMISSIONER OF SOCIAL                           DECISION TO DENY BENEFITS
 9      SECURITY,
10                             Defendant.

11
            Plaintiff has brought this matter for judicial review of Defendant’s denial of her
12
     application for supplemental security income. The parties have consented to have this matter
13
     heard by the undersigned Magistrate Judge. For the reasons set forth below, the ALJ’s decision is
14
     reversed and remanded for an award of benefits.
15

16                                      I.     ISSUES FOR REVIEW

17          1. Did the ALJ err in evaluating the medical opinion evidence?
            2. Did the ALJ err in finding Plaintiff’s mental health impairments non-
18             severe at step two of the sequential evaluation?
            3. Did the ALJ err in evaluating Plaintiff’s subjective allegations?
19          4. Did the ALJ err in assessing Plaintiff’s residual functional capacity
               (“RFC”)?
20

21

22

23

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 1
 1                               II.      FACTUAL AND PROCEDURAL HISTORY

 2            On July 9, 2015, Plaintiff filed an application for supplementary security income. AR 34,

 3   334-39. 1 Plaintiff initially alleged a disability onset date of January 1, 2010, but later amended

 4   this to April 1, 2015. AR 34, 169. Plaintiff’s application was denied upon administrative review

 5   and on reconsideration. AR 263-69, 274-80. A hearing was held before an Administrative Law

 6   Judge (“ALJ”) on March 31, 2017. AR 164-217.

 7            In a decision dated November 1, 2017, the ALJ found that Plaintiff was not disabled. AR

 8   31-50. The Appeals Council denied Plaintiff’s request for review on October 1, 2018. AR 1-7.

 9   On November 30, 2018, Plaintiff filed a complaint with this Court, seeking reversal and remand

10   for an award of benefits; the parties have consented to the Magistrate Judge’s jurisdiction. Dkt. 4,

11   Dkt 12, p. 18.

12                                          III.     STANDARD OF REVIEW

13            The Court will uphold an ALJ’s decision unless: (1) the decision is based on legal error;

14   or (2) the decision is not supported by substantial evidence. Revels v. Berryhill, 874 F.3d 648,

15   654 (9th Cir. 2017). Substantial evidence is “‘such relevant evidence as a reasonable mind might

16   accept as adequate to support a conclusion.’” Biestek v. Berryhill, 139 S.Ct. 1148, 1154 (2019).

17   This requires “more than a mere scintilla” of evidence. Id.

18            The Court must consider the administrative record as a whole. Garrison v. Colvin, 759

19   F.3d 995, 1009 (9th Cir. 2014). The Court is required to weigh both the evidence that supports,

20   and evidence that does not support, the ALJ’s conclusion. Id. The Court may not affirm the

21
     1
       Plaintiff filed earlier applications for disability insurance benefits and supplementary security income in January
22   2012. AR 221. Plaintiff’s applications were denied initially and upon reconsideration. Id. ALJ Joanne E. Dantonio
     issued an unfavorable decision on May 23, 2014. AR 218-37. Plaintiff opted not to appeal this decision, and instead
23   filed a new application for supplemental security income. The ALJ in the present case found that the presumption of
     continuing non-disability was successfully rebutted by new evidence containing “marginal objective worsening of
     symptoms and/or new impairments previously not considered.” AR 34.
24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 2
 1   decision of the ALJ for a reason upon which the ALJ did not rely. Id. Only the reasons identified

 2   by the ALJ are considered in the scope of the Court’s review. Id.

 3                                           IV.     DISCUSSION

 4
            The Commissioner uses a five-step sequential evaluation process to determine if a
 5
     claimant is disabled. 20 C.F.R. § 416.920. The ALJ assesses the claimant’s RFC to determine, at
 6
     step four, whether the Plaintiff can perform past relevant work, and if necessary, at step five to
 7
     determine whether the Plaintiff can adjust to other work. Kennedy v. Colvin, 738 F.3d 1172,
 8
     1175 (9th Cir. 2013). The ALJ has the burden of proof at step five to show that a significant
 9
     number of jobs that the claimant can perform exist in the national economy. Tackett v. Apfel, 180
10
     F.3d 1094, 1099 (9th Cir. 1999); 20 C.F.R. § 416.920(e).
11
            In this case, the ALJ found that Plaintiff had the following serious medical conditions:
12
     multilevel cervical degenerative changes with foraminal stenosis status post remote fusion of CS-
13
     7; multilevel degenerative disc disease of the lumbar spine with disc protrusions at L2-3 and L3-
14
     4; right shoulder mild arthritic changes of the acromioclavicular (AC) joint and rule-out
15
     suspicious anterior labral tear. AR 37. The ALJ found that Plaintiff could not perform her
16
     previous work, but determined there were light and sedentary jobs that Plaintiff would be able to
17
     perform; therefore the ALJ determined at step 5 that Plaintiff was not disabled. AR 48-49.
18
            A. Whether the ALJ erred in evaluating the medical opinion evidence
19
            Plaintiff alleges that the ALJ erred in evaluating the opinions of examining physicians
20
     Thomas Gritzka, M.D., Kirk Danielson, M.D., and Sarah Landrum, M.D. Dkt. 12, pp. 5-10.
21
            In reviewing the opinion of an acceptable medical source – such as a medical doctor – the
22
     ALJ must provide “clear and convincing” reasons for rejecting the uncontradicted opinion of
23
     either a treating or examining physician. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995)
24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 3
 1   (citing Pitzer v. Sullivan, 908 F.2d 502, 506 (9th Cir. 1990)); Embrey v. Bowen, 849 F.2d 418,

 2   422 (9th Cir. 1988)). When a treating or examining physician’s opinion is contradicted, the

 3   opinion can be rejected “for specific and legitimate reasons that are supported by substantial

 4   evidence in the record.” Lester, 81 F.3d at 830-31 (citing Andrews v. Shalala, 53 F.3d 1035,

 5   1043 (9th Cir. 1995); Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983)).

 6                  1. Dr. Gritzka

 7          Dr. Gritzka, a board certified orthopedic surgeon, evaluated Plaintiff on September 7,

 8   2016. AR 710-19. Based on his evaluation, Dr. Gritzka opined that Plaintiff would not be able

 9   work a full-time job, even a sedentary one, because of the limitations caused by her cervical and

10   lumbar impairments. AR 718.

11          Dr. Gritzka assessed Plaintiff as being able to sit for about 30 minutes a time and for two

12   hours in an eight-hour day, stand for between 20 and 30 minutes at a time, walk for two blocks

13   before needing to rest, and stand and walk for two hours total in an eight-hour day. Id. Dr.

14   Gritzka added that Plaintiff would need to lie down three to four times a day for at least 30

15   minutes, and would be limited in kneeling, bending, stooping, crouching, and crawling. Id. Dr.

16   Gritzka assessed Plaintiff as “probably” being able to lift 10 pounds, having decreased energy

17   and difficulty concentrating, and “on a more probable than not basis” needing to miss more than

18   three days of work per month due to her impairments. AR 718-19.

19          The ALJ assigned “little weight” to Dr. Gritzka’s opinion. AR 46. In discounting Dr.

20   Gritzka’s opinion, the ALJ reasoned that Dr. Gritzka: 1) only examined Plaintiff once, 2) was

21   offering an opinion on matters outside the scope of his specialty as an orthopedist, 3) assessed

22   limitations inconsistent with the longitudinal record, 4) relied principally on Plaintiff’s self-

23   reports, and 5) evaluated Plaintiff at the request of her attorney. Id.

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 4
 1          The fact the Dr. Gritzka examined Plaintiff once is not, in and of itself, a specific,

 2   legitimate reason for discounting his opinion. An examining doctor, by definition, does not have

 3   a treating relationship with a claimant and usually only examines the claimant one time. See 20

 4   C.F.R. § 416.927. “When considering an examining physician’s opinion . . . it is the quality, not

 5   the quantity of the examination that is important. Discrediting an opinion because the examining

 6   doctor only saw claimant one time would effectively discredit most, if not all, examining doctor

 7   opinions.” Yeakey v. Colvin, No. CV13-05598-BJR, 2014 WL 3767410 at *6 (W.D. Wash. July

 8   31, 2014). Therefore, the ALJ improperly rejected Dr. Gritzka’s opinion on the basis that it was

 9   the product of a one-time examination.

10          As for the ALJ’s second reason, the ALJ cited Dr. Gritzka’s opinion that the Plaintiff was

11   easily distracted, had difficulty concentrating, and experienced decreased energy that was

12   expected to cause absences from work more than three days per month. AR 46, 718-19.

13          Even assuming these limitations were caused by Plaintiff’s mental impairments, a

14   physician does not have to be a specialist in mental health to provide a medical opinion regarding

15   mental health limitations. See Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987)). Dr.

16   Gritzka also stated that Plaintiff’s decreased energy and difficulty concentrating were caused by

17   her lumbar and cervical spine impairments. AR 718. The limitations caused by Plaintiff’s spinal

18   impairments are within the scope of Dr. Gritzka’s specialty, and his background as an

19   orthopedist enhances his opinion. See § 20 C.F.R. 416.927(c)(5).

20          With respect to the third reason stated by the ALJ, a medical opinion may be rejected

21   when it is “conclusory, brief, and unsupported by the record as a whole.” Batson v. Comm’r of

22   Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004). But the ALJ is required to provide

23   detailed, reasoned, and legitimate rationales for disregarding a physician’s findings; conclusory

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 5
 1   reasons do “not achieve the level of specificity” required to justify an ALJ’s rejection of an

 2   opinion. Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988).

 3          Dr. Gritzka’s opinion is neither conclusory nor brief. The ALJ found that Dr. Gritzka’s

 4   opinion was inconsistent with the “longitudinal evidence of record” (AR 46) yet the only

 5   evidence cited by the ALJ was a treatment note from February 7, 2017 indicating that Plaintiff

 6   had a “significantly improved” range of cervical and lumbar motion upon testing. AR 46, 766.

 7   The ALJ’s reliance on this single physical examination to discount Dr. Gritzka’s opinion

 8   constitutes improper cherry-picking, and cannot serve as the basis for a finding that Dr. Gritzka’s

 9   opinion is unsupported by the record as a whole. See Ghanim v. Colvin, 763 F.3d 1154, 1164

10   (9th Cir. 2014).

11          As for the fourth reason, an ALJ may reject a physician’s opinion “if it is based ‘to a

12   large extent’ on a claimant’s self-reports that have been properly discounted as incredible.”

13   Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (quoting Morgan v. Comm’r. Soc.

14   Sec. Admin., 169 F.3d 595, 602 (9th Cir. 1999)). This situation is different from a case where the

15   doctor provides her own observations in support of her assessments and opinions. See Ryan v.

16   Comm’r of Soc. Sec. Admin., 528 F.3d 1194, 1199-1200 (9th Cir. 2008). “[W]hen an opinion is

17   not more heavily based on a patient’s self-reports than on clinical observations, there is no

18   evidentiary basis for rejecting the opinion.” Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir.

19   2014) (citing Ryan, 528 F.3d at 1199-1200).

20          There is nothing in the ALJ’s decision, or Dr. Gritzka’s opinion, to suggest that Dr.

21   Gritzka based his assessment largely on Plaintiff’s self-reports. Dr. Gritzka’s evaluation

22   consisted of a clinical interview, a detailed review of the medical evidence, and a physical

23   examination. AR 710-19.

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 6
 1          With respect to the ALJ’s fifth reason, Defendant concedes that the fact that Plaintiff was

 2   referred to Dr. Gritzka by her attorney, and that Dr. Gritzka was paid for his opinion, do not

 3   constitute specific, legitimate reasons for discounting his opinion. Dkt. 13, p. 5.

 4                  2. Dr. Danielson and Dr. Landrum

 5          Because this case be resolved without considering the ALJ’s assessment of Dr. Danielson

 6   and Dr. Landrum’s opinions, the Court declines to address this issue.

 7          B. Step Two Evaluation

 8          Because this case be resolved without considering the ALJ’s assessment of Step Two, the

 9   Court declines to address this issue.

10          C. Subjective Allegations

11          Because this case be resolved without considering the ALJ’s assessment of this evidence,

12   the Court declines to address this issue.

13          D. RFC Evaluation

14          Plaintiff argues that the ALJ erred in evaluating Plaintiff’s residual functional capacity.

15   Dkt. 12, p. 17. Crediting Dr. Gritzka’s opinion as true, Plaintiff’s RFC would have included

16   more severe functional limitations, for example -- the inability to perform even sedentary work

17   and more than three work absences per month. AR 718-19. An RFC finding that plaintiff has no

18   ability to perform even sedentary work would result in a determination that Plaintiff is disabled.

19   Additionally, the vocational expert (“VE”) testified that missing two or more days of work per

20   month would eliminate all competitive jobs. AR 213. The VE also testified that the need to take

21   unscheduled breaks would eliminate competitive employment. AR 214. Dr. Gritzka’s opinion

22   that Plaintiff would need to lie down three to four times a day for 30 minutes at a time would

23   also preclude the possibility of employment. AR 718.

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 7
 1          E. Whether this case should be remanded for an award of benefits

 2          Plaintiff asks the Court to remand this case for an award of benefits. Dkt. 12, p. 18.

 3          “‘The decision whether to remand a case for additional evidence, or simply to award

 4   benefits[,] is within the discretion of the court.’” Trevizo v. Berryhill, 871 F.3d 664, 682 (9th Cir.

 5   2017) (quoting Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987)). If an ALJ makes an

 6   error and the record is uncertain and ambiguous, the court should remand to the agency for

 7   further proceedings. Leon v. Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2017). Likewise, if the

 8   court concludes that additional proceedings can remedy the ALJ’s errors, it should remand the

 9   case for further consideration. Revels, 874 F.3d at 668.

10          The Ninth Circuit has developed a three-step analysis for determining when to remand

11   for a direct award of benefits. Such remand is generally proper only where

12          “(1) the record has been fully developed and further administrative proceedings
            would serve no useful purpose; (2) the ALJ has failed to provide legally sufficient
13          reasons for rejecting evidence, whether claimant testimony or medical opinion;
            and (3) if the improperly discredited evidence were credited as true, the ALJ
14          would be required to find the claimant disabled on remand.”

15   Trevizo, 871 F.3d at 682-83 (quoting Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014)).

16          The Ninth Circuit emphasized in Leon v. Berryhill that even when each element is

17   satisfied, the district court still has discretion to remand for further proceedings or for award of

18   benefits. 880 F.3d at 1045. If the Court’s review of the record shows there is a serious doubt

19   whether the plaintiff is disabled, then a remand for further proceedings would be warranted. Id.

20          Here the ALJ erred in evaluating the opinion of Dr. Gritzka. Crediting Dr. Gritzka’s

21   opinion as true, there would be no jobs Plaintiff could perform at step five of the sequential

22   evaluation. Accordingly, further proceedings would not serve a useful purpose. Remand for an

23   award of benefits is the appropriate remedy.

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 8
 1                                          CONCLUSION

 2          Based on the foregoing discussion, the Court finds the ALJ erred when she determined

 3   Plaintiff to be not disabled. Defendant’s decision to deny benefits therefore is REVERSED and

 4   this matter is REMANDED for an award of benefits. The Court reverses the decision of the ALJ

 5   and remands this case to the Commissioner for an award of benefits.

 6          Dated this 3rd day of October, 2019.

 7

 8

 9                                                      A
                                                        Theresa L. Fricke
10                                                      United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 9
